Title: John Adams to Abigail Adams, 6 April 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia April 6. 1777
     
     You have had many Rumours, propagated among you, which I suppose you know not how to account for. One was, that Congress, the last Summer, had tied the Hands of General Washington, and would not let him fight, particularly on the White Plains. This Report was totally groundless.—Another was, that at last Congress untied the General, and then he instantly fought and conquered at Trenton. This also was without foundation, for as his Hands were never tied, so they were not untied.—Indeed, within a few days past a Question has been asked Congress, to the Surprize I believe of every Member there, whether the General was bound by the Advice of a Council of War? No Member of Congress, that I know of ever harboured or conceived such a Thought. “Taking the Advice of a Council of War” are the Words of the Generals Instructions, but this meant only that Councils of War, should be called and their Opinions and Reasons demanded, but the General like all other Commanders of Armies, was to pursue his own Judgment after all.
     Another Report, which has been industriously circulated, is, that the General has been made by Congress, Dictator. But this is as false as the other Stories. Congress it is true, upon removing to Baltimore, gave the General Power, to raise fifteen Battallions, in Addition to those which were ordered to be raised before, and to appoint the Officers, and also to raise three thousand Horse, and to appoint their Officers, and also to take Necessaries for his Army, at an appraised Value. But no more. Congress never thought of making him Dictator, or giving him a Sovereignty.
     I wish I could find a Correspondent, who was idle enough to attend to every Report and write it to me. Such false News, uncontradicted, does more or less Harm. Such a Collection of Lyes, would be a Curiosity for Posterity.
     The Report you mentioned in your last, that the British Administration had proposed to Congress, a Treaty and Terms, is false and without a Colour. On the Contrary, it is now more than ever past a doubt, that their fixed Determination is Conquest, and unconditional Subjugation. But there will be many Words and Blows too, before they will accomplish their Wishes.—Poor abandoned, infatuated Nation.
     Infatuation is one of the Causes to which, great Historians ascribe many Events: and if it ever produced any Effect, it has produced this War, against America.
     Arnold, who carries this, was taken in his Passage from Baltimore. He sailed with Harden, for Boston. They took 15 Vessells, while he was on Board the Man of War. Your Flour was highly favoured with good Luck.
    